DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2,4-8,10-13,15-23,25-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4-5,7-8,10-13,15-16,18-23,25-26,28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (US Pub.2017/0303248) in view of Bhora et al. (US Pub.2016/0323881).
In claims 1,12,20,22 Chatterjee et al. discloses a method of wireless communication by a user equipment (UE), comprising:

receiving a downlink control channel including a first grant for a first acknowledgement or negative acknowledgement (ACK/NACK) resource for an early ACK/NACK (see fig.5; par[0063,0065] UE 501 receives DCI PDSCH data 514, decodes the PDSCH 518B for early HARQ-ACK 520 to a base station 550. See further in fig.9; para [0083,0086,0087,0090] the UE 901 receives PDSCH 932A-Z, control channel 931, and transmits a first HARQ 939A (early ACK) scheduled at a predetermined timing resource on a first starting PUCCH offset resource (a first offset indication) the downlink control channel including an offset indication having a first value for a first time offset between  a downlink data channel and the first grant ( see para[0086,0087,0090]  the HARQ feedback is transmitted on PUCCH resource starting from (n+4)th uplink subframe away from N downlink subframe; or is configured at predetermined schedule timing resource);
receiving a second grant for a second ACK/NACK resource for a regular ACK/NACK, the second grant associated with a second offset indication having a second value for a second time offset between the downlink data channel and the second grant (see par[0086,0090] the HARQ-ACK message 939 scheduling may be managed in a table that specifically schedules predetermined timing resources configured in different PUCCH starting offsets (a second offset indication having a second time offset value), wherein the second time-offset value is larger than the first time offset value (see par[0086] it is well-known in the table of HARQs scheduled in different PUCCH starting offsets having different offset values wherein one value is greater than the other); and transmitting the early ACK/NACK on the first ACK/NACK resource on an uplink control channel upon completely decoding the downlink data channel (see fig.5; par[0065] the UE 501 verifies the data has been correctly decoded, transmits early ACK at step 520 to let other device know that additional scheduled retransmissions is not needed). Chatterjee et al. does not disclose transmitting the early ACK/NACK on the first ACK/NACK resource on an uplink control channel upon partially decoding and before completely decoding the downlink data channel, wherein the early ACK/NACK indicates whether the partial decoding of the downlink data channel was successful. 
Bhora et al. discloses in fig.5A, par[0069] AP 105d transmits data frame 510. STA 15d decodes a portion of the received data frame 510 prior to receiving an entire data frame 510. Upon receiving and decoding the portion of data frame 510, STA 115d transmits partial ACK message 520. It is obvious to one skilled in the art that the partial ACK message 520 would means the STA 115d has successfully received the portion of data frame 510 (early ACK transmitted upon partially decoding and before completely decoding the DL data, wherein the early ACK indicates whether the [atrial decoding of the DL data channel was successful). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Bhora et al. with that of Chatterjee et al. to transmit an early ACK message upon successfully decoding a portion of the received data frame to reduce the waiting time/delay at the receiver.   
In claims 2,13,21,23 Chatterjee et al. discloses transmitting the regular ACK/NACK on the second ACK/NACK resource after completing decoding of the downlink data channel (see par[0083,0085]fig.9; channel 931 schedules a standard HARQ 933A ( regular HARQ) at the end of retransmission window 955); transmitting the regular ACK/NACK on the second ACK/NACK resource on the uplink control channel after decoding an entirety of the downlink data channel and based at least in part on the early ACK/NACK comprising an ACK (see par[0084] the UE transmits HARQ 939 at predetermined time resource); skipping transmission of the regular ACK/NACK ( see par[0084] the Ue skips transmission of HARQ 939A or may use that transmission period for other data); or skipping transmission of the regular ACK/NACK based at least in part on the early ACK/NACK comprising a NACK.
In claims 4,15,25 Chatterjee et al. discloses the receiving of the first grant and the receiving of the second grant both are via a dynamic downlink control channel (see fig.9; par[0083-0085] HARQ 939A-C are configured at different starting PUCCH offsets in PDCCH 931).
In claims 5,16,26 Chatterjee et al. discloses the receiving of the second grant is via a dynamic downlink control channel and wherein the receiving of the first grant is via a semi-static radio resource control (RRC) message or via receiving a time offset through a second RRC message (see par[0086] HARQ message 939 may be scheduled at specific/predetermined timing resources).
In claims 7,18,28 Chatterjee et al. discloses receiving a retransmission of the downlink data channel on a retransmission resource in response to transmitting the early ACK/NACK (see fig.5;par[0065] UE 501 receiving retransmissions 516A-N; and initiates early ACK in 520).
In claims 8, 19,29 Chatterjee et al. discloses wherein the receiving of the retransmission of the downlink data channel comprise one of:
receiving the retransmission of the downlink data channel with a second downlink control channel; or
receiving the retransmission of the downlink data channel without the second downlink control channel, wherein the retransmission resource is at least partially preconfigured (see fig.5; par[0065]UE 501 receives retransmission PDSCH data 516A-N during a retransmission window 955 that is scheduled at predetermined resources as shown in par[0083,0086]; fig.9).
 In claim 11, Chatterjeet al. discloses one of multiplexing the early ACK/NACK with the regular ACK/NACK for an additional downlink data channel based at least in part ona early ACK/NACK resource overlapping with a regular ACK/NACK resource for the additional downlink data channel (see par[0090-0091] separate regions having multiple starting offsets are configured for intermediate HARQ 939A-C and standard HARQ 933A to avoid PUCCH resource overlapping/collision); or dropping one of the early ACK/NACK and the regular ACK/NACK that has a larger delay budget. In claim 10, Chatterjeet al. discloses an uplink control channel resource is indicated in the second downlink control channel based at least in part on receiving the retransmission of the downlink data channel without receiving a third downlink control channel (see fig.9; par[0087] the UE transmits HARQ feedback on PUCCH resources starting from the (n+4) th uplink subframe correspond to repeated N downlink subframes).
Claims 6,17,27 are rejected under 35 U.S.C. 103 as being unpatentable over
Chatterjee et al. (US Pub.2017/0303248) in view of Bhora et al. (US Pub.2016/0323881), and further in view of Yin et al. (US Pat.10,306,630).
In claims 6,17,27 Chatterjee et al. does not disclose transmitting an explicit NAK or an implicit ACK based at least in part on a previous absence of the explicit NACK;
transmitting an explicit ACK or an implicit NACK based at least in part on a previous
absence of the explicit ACK; or transmitting an explicit ACK or an explicit NAK.
Yin et al. discloses in col.3; lines 52-62 the HARQ ACK feedback of the DL data may be
reported with implicit timing and explicit timing (transmitting an explicit ACK or an
explicit NACK). Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teaching of Yin et al. with that of Chatterjee et al. to transmit an explicit ACK/NACK.
Allowable Subject Matter
Claims 9,30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claims 9,30 the prior art fails to disclose receiving the retransmission of the downlink data channel with a third downlink control channel that overwrites contents of
the second downlink control channel for a current HARQ process based at least in part on the early ACK/NACK including a NACK.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sambhwani et al. (US Pub.2015/0049690; Method and System for Early Termination of Transmission in Response to ACK of Early decoding).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413